         Case 3:20-cv-00706-BAJ-RLB        Document 1   10/20/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

DIANE JAMES                                  § DOCKET NO.:

VERSUS                                       § JUDGE

BROOKSHIRE GROCERY COMPANY
AND TRAVELERS COMMERCIAL
CASUALTY COMPANY                             § MAGISTRATE JUDGE


                                  NOTICE OF REMOVAL


      NOW INTO COURT, through undersigned counsel, come BROOKSHIRE

GROCERY       COMPANY       and     THE   TRAVELERS     INDEMNITY    COMPANY      OF

CONNECTICUT (incorrectly designated as Travelers Commercial Casualty Company),

who, respectfully represent that:

                                           1.

      Plaintiff, DIANE JAMES, has asserted a civil cause of action against BROOKSHIRE

GROCERY       COMPANY       and     THE   TRAVELERS     INDEMNITY    COMPANY      OF

CONNECTICUT (incorrectly designated as Travelers Commercial Casualty Company),

seeking to recover damages for personal injuries allegedly sustained as a result of an

alleged slip and fall which occurred on or about June 1, 2020, in Shreveport, Caddo

Parish, Louisiana.




                                           -1-
         Case 3:20-cv-00706-BAJ-RLB           Document 1   10/20/20 Page 2 of 5




                                              2.

       Defendant, BROOKSHIRE GROCERY COMPANY, is incorporated in the State of

Texas, and its principal place of business is in the State of Texas.

                                              3.

       Defendant, THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, is a

foreign insurance company organized under the laws of the State of Connecticut, with its

principal place of business located in the State of Connecticut.

                                              4.

       Plaintiff, DIANE JAMES, is a domiciliary of the Parish of Caddo, State of Louisiana.

                                              5.

       The Petition for Damages of DIANE JAMES was filed in the Nineteenth Judicial

District Court, East Baton Rouge Parish, Louisiana, on September 28, 2020. A copy of the

Petition is attached hereto as Exhibit “A”.

                                              6.

       Although no responsive pleadings have been filed in the State Court proceeding,

undersigned counsel does represent BROOKSHIRE GROCERY COMPANY and THE

TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, both of the defendants

named in this case.




                                              -2-
        Case 3:20-cv-00706-BAJ-RLB         Document 1     10/20/20 Page 3 of 5




                                            7.

      Plaintiff has specifically alleged in the original Petition that “the amount in

controversy exceeds $100,000.00" and that the value of the alleged injuries sustained by

DIANE JAMES “exceeds $100,000.00.” Pursuant to 28 U.S.C. § 1446(c)(2), this amount

shall be deemed to be the amount in controversy.

                                            8.

      Plaintiff has further alleged in Article X of the Petition that she sustained serious

injury to her head, neck, knee, and lower back and further that she has undergone ongoing

treatment and physical therapy and that she has permanent partial impairment.

                                            9.

      There is complete diversity of citizenship between the plaintiff and defendants.

                                           10.

      Brookshire Grocery Company was served with plaintiff’s Petition for Damages

through its agent for service of process, CT Corporation, on October 8, 2020. Defendant

The Travelers Indemnity Company of Connecticut (incorrectly designated as Travelers

Commercial Casualty Company), was served with the original Petition through its agent

for service of process, Louisiana Secretary of State, on October 5, 2020.




                                           -3-
          Case 3:20-cv-00706-BAJ-RLB          Document 1      10/20/20 Page 4 of 5




                                              11.

       This Removal is timely in that it is filed within thirty days from service of the Petition

on both defendants.

                                              12.

       Pursuant to 28 U.S.C. Section 1332(a), this court has original jurisdiction over this

matter.

                                              13.

       This matter is properly removable to the Middle District of Louisiana, from the state

court in East Baton Rouge Parish, Louisiana.

                                              14.

       Upon filing of this Notice of Removal, BROOKSHIRE GROCERY COMPANY and

THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT will give written notice

to the plaintiff and will file a copy of the Notice of Removal with the Clerk of Court of the

Nineteenth Judicial District Court for the Parish of East Baton Rouge.

       WHEREFORE, BROOKSHIRE GROCERY COMPANY and THE TRAVELERS

INDEMNITY COMPANY OF CONNECTICUT pray that this Notice of Removal be deemed

good and sufficient and that the suit entitled,“Diane James v. Travelers Commercial

Casualty Company, et al.” Number C-700050, on the docket of the Nineteenth Judicial

District Court, East Baton Rouge Parish, Louisiana, shall be removed to this Court and that



                                              -4-
         Case 3:20-cv-00706-BAJ-RLB         Document 1     10/20/20 Page 5 of 5




the Nineteenth Judicial District Court, East Baton Rouge Parish, Louisiana, case shall

proceed no further therein, unless the case is remanded.

                                   Respectfully submitted,

                                   LUNN IRION LAW FIRM LLC

330 Marshall St., Ste. 500
Shreveport, LA 71101               By:        S/ Alexander J. Mijais
Phone: (318) 222-0665                        ALEXANDER J. MIJALIS
Fax: (318) 220-3265                          Bar No. 31262
Email: ajm@lunnirion.com           ATTORNEYS FOR DEFENDANTS, BROOKSHIRE
                                   GROCERY COMPANY and THE TRAVELERS
                                   INDEMNITY COMPANY OF CONNECTICUT



                                      CERTIFICATE

       I HEREBY CERTIFY that on October 20, 2020, a copy of the foregoing Notice of

Removal was filed electronically with the Clerk of Court using the CM/ECF system. Notice

of this filing will be sent to Mr. Dennis D. Spurling by operation of the court’s electronic

filing system and via email.

                                                      S/ Alexander J. Mijalis
                                                            OF COUNSEL




                                            -5-
